PER CURIAM.
The motion to dismiss the appeal from an order denying defendant’s motion to vacate and set aside the service of the summons in this action is granted. The case is controlled by the decision in Callaghan v. Union Pac. R. Co. 148 Minn. 482, 182 N. W. 1004. Defendant is not thereby deprived of a right to review the order. It may be assigned as error on an appeal from the judgment, if one can be recovered against defendant, with the same force and effect as on an appeal from the order. 1 Dunnell, Minn. Dig. § 389.
Appeal dismissed.